Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles Gunter on 1/5/2022.   

IN THE CLAIMS dated 12/15/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 1, line 27, change “while another shaft is in preheating mode” to -- while the other shaft is in preheating mode --
In Claim 1, line 30, change “the calcined rock” to -- the calcined mineral rock --
In Claim 2, lines 3-4, change “at the top of this shaft” to -- at the top of the shaft in firing mode --
In Claim 24, lines 1-2, change “wherein orifices of an injection unit or openings in a ceiling of the crossover channel” to -- wherein orifices of the injection unit or openings in the ceiling of the crossover channel -- 


Allowable Subject Matter
2.	Claims 1-5, 8, 10-11, 13-15, 19, 21 and 23-26 of the claim set filed 12/15/2021 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claims 1 and 15: The subject matter of independent Claims 1 and 15 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 10/27/2021. Claims 1 and 15, as amended, now overcome the 112(a) rejections and 112(b) rejections previously set forth and are now condition for allowance. Furthermore, the amended claims have overcome all of the 112(a) rejections, 112(b) rejections and claim objections previously set forth for the dependent claims - those 112(a) rejections, 112(b) rejections and claim objections have been withdrawn accordingly. No rejections or objections remain and Independent Claims 1 and 15 and dependent Claims 2-5, 8, 10-11, 13, 14, 19, 21 and 23-26 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        1/5/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762